Citation Nr: 0028672	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1945 to July 
1946, from November 1947 to July 1950, from January 1951 to 
April 1952, from December 1953 to November 1954, and from 
June 1960 to April 1975.  He died on March [redacted], 1998, 
and was survived by his wife, the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The appellant is the veteran's surviving wife.

2.  The veteran served in Vietnam during the Vietnam era.

3.  His certificate of death shows that he died on 
March [redacted], 1998, as a result hepatic failure due to recurrent 
hepatocellular carcinoma.  An underlying or contributing 
factor was listed as liver transplant for carcinoma in August 
1997. 

4.  At the time of his death, service connection had been 
established for status post herniated lumbar disc, bronchitis 
with inactive tuberculosis and history of pneumothorax, 
postoperative residuals of a muscle hernia of the right leg, 
degenerative arthritis of the left knee, bunions, residuals 
of a left middle finger injury, bilateral defective hearing, 
and prostate cancer. 

5.  An August 1997 discharge summary from the Ohio State 
University Medical Center contains a medical opinion that the 
veteran's end stage liver disease was secondary to autoimmune 
hepatitis and possible Agent Orange exposure.

6.  A September 1995 rating decision granted a total 
disability rating by reason of service-connected 
disabilities, effective from November 1, 1993.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant's claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 lacks entitlement 
under the law.  38 U.S.C.A. § 1318(b) (West 1991); 38 C.F.R. 
§ 3.22(a) (effective January 21, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is the veteran's surviving wife.  She 
essentially claims that the cause of the veteran's death, 
hepatic failure due to recurrent hepatocellular carcinoma, 
resulted from exposure to Agent Orange while serving in 
Vietnam.  In the alternative, she maintains that his service-
connected prostate cancer spread to his liver.  As a result, 
she seeks service connection for the cause of the veteran's 
death and for DIC benefits under 38 U.S.C.A. § 1318.  In the 
interest of clarity, the Board will initially discuss the 
cause of death claim before discussing the DIC claim under 38 
U.S.C.A. § 1318.

I.  Cause of the Veteran's Death

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310(b) 
(West 1991); 38 C.F.R.   § 3.312 (1999).  A veteran's death 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312 (1999).  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (1999).

Regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for the diseases listed in 
38 C.F.R. § 3.309(e) (1999).  See McCartt v. West, 12 Vet. 
App. 164, 167-69 (1999) (the presumption of herbicide 
exposure applies only if the veteran has a disease listed in 
38 C.F.R. § 3.309(e) (1999)); 38 C.F.R.            § 
3.307(a)(6)(ii) (1999).  See also The Agent Orange Act of 
1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (1994); see 
also 61 Fed. Reg. 41,422-449 (1996).  Nonetheless, even if a 
deceased veteran was not diagnosed with a disease listed in 
38 C.F.R. § 3.309(e) (1999) during his lifetime, the 
establishment of service connection for the cause of the 
veteran's death by proof of direct causation is not 
precluded.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1999), cert. denied, 
118 S.Ct. 1171 (1998).

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

The Board finds that the appellant's claim for the cause of 
the veteran's death is well grounded.  The veteran's 
Certificate of Death indicates that he died on March [redacted], 
1998.  The immediate cause of his death was hepatic failure 
due to recurrent hepatocellular carcinoma, with liver 
transplant for carcinoma in August 1997 listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.  At the time of death, 
service connection had been established for prostate cancer, 
but not for liver cancer.  In fact, a May 1994 rating 
decision specifically denied service connection for a liver 
condition. 

The record reflects that the veteran served in the Republic 
of Vietnam during the Vietnam era.  Nevertheless, 
hepatocellular carcinoma is not among the diseases for which 
the Secretary of Veterans Affairs, under the Authority of the 
Agent Orange Act of 1991, has determined is associated with 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  Accordingly, the appellant's claim is not 
well grounded under a presumptive theory of service 
connection.  

Nevertheless, competent medical evidence suggests that the 
veteran's liver disease was etiologically related to Agent 
Orange exposure, thereby rendering the claim well grounded 
under a direct theory of service connection.  An August 1997 
discharge summary from the Ohio State University Medical 
Center included a medical opinion that the veteran had "end 
stage liver disease secondary to autoimmune hepatitis and 
possible Agent Orange exposure [.]"  This evidence is 
sufficient to render the claim plausible and capable of 
substantiation, i.e., well grounded.  See 38 U.S.C.A. 
§ 5107(a); Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995), 
aff'd, 78 F.3d 604 (Fed Cir. 1996) (per curiam).  Under these 
circumstances, VA has a duty to assist under 38 U.S.C.A. 
§ 5107(a) before evaluating the merits of the claim.  For the 
reasons set forth in the Remand section below, the Board 
finds that further development must be accomplished by the RO 
before the Board may consider the merits of the appellant's 
claim.

II.  Dependency and Indemnity Compensation Claim 

At the time of the veteran's death in March 1998, service 
connection was in effect for status post herniated lumbar 
disc, rated as 40 percent disabling; bronchitis with inactive 
tuberculosis and history of pneumothorax, rated as 30 percent 
disabling; postoperative residuals involving a muscle hernia 
of the right leg, rated as 10 percent disabling; degenerative 
arthritis of the left knee, rated as 10 percent disabling; 
and residuals of a left middle finger injury, bilateral 
defective hearing, prostate cancer, and bunions, each rated 
as noncompensably (zero percent) disabling.  The veteran's 
combined service-connected rating was 70 percent, effective 
November 1, 1993.

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected when, in pertinent part, 
the following conditions are met: (1) the veteran's death was 
not caused by his or her own willful misconduct and either 
the veteran was in receipt of or was entitled to receive 
compensation at the time of death for service-connected 
disability that was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 years 
or more immediately preceding death or if totally rated for a 
lesser period, the veteran was so rated continuously for a 
period of not less than five years from the date of the 
veteran's discharge from active duty; or (2) the veteran 
would have been entitled to receive a 100 percent disability 
rating for such time period but for factors such as the 
receipt of military retired pay or clear and unmistakable 
error in a final rating or Board decision.  See also 38 
C.F.R. § 3.22 (1999).

In a line of cases, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that there is a third 
way of obtaining VA dependency and indemnity compensation 
benefits, namely by showing that a veteran "hypothetically" 
would have been entitled to a total disability rating for the 
required period if he or she had applied for compensation 
during his or her lifetime, or based on evidence in the 
veteran's claims folder or VA custody prior to his death.  
See Wingo v. West, 11 Vet. App.307 (1999); Carpenter v. 
Gober, 11 Vet. App.140, 147 (1998); Marso v. West, U.S. Vet. 
App. No. 97-2178 (December 23, 1999).

However, the Secretary of Veterans Affairs has recently 
indicated that the Court's interpretation of 38 C.F.R. § 
3.22(a) as permitting a hypothetical entitlement claim did 
not accurately reflect VA's intent, and the VA Secretary has 
further indicated that 38 U.S.C.A. § 1318 does not authorize 
VA to award DIC benefits in cases where the veteran merely 
had hypothetical entitlement.  Pursuant to 65 Fed Reg. 3388 
(Jan. 22, 2000), 38 C.F.R. § 3.22 currently reads as follows:

(a) Even though a veteran died of non-service-
connected causes, VA will pay death benefits to 
the surviving spouse or children in the same 
manner as if the veteran's death were service-
connected, if: (1) The veteran's death was not 
the result of his or her own willful misconduct, 
and (2) At the time of death, the veteran was 
receiving, or was entitled to receive, 
compensation for service-connected disability 
that was: (i) Rated by VA as totally disabling 
for a continuous period of at least 10 years 
immediately preceding death; or (ii) Rated by VA 
as totally disabling continuously since the 
veteran's release from active duty and for at 
least 5 years immediately preceding death.

(b) For purposes of this section, "entitled to 
receive" means that at the time of death, the 
veteran had service-connected disability rated 
totally disabling by VA but was not receiving 
compensation because: (1) VA was paying the 
compensation to the veteran's dependents; (2) VA 
was withholding the compensation under authority 
of 38 U.S.C. 5314 to offset an indebtedness of 
the veteran; (3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to clear and 
unmistakable error in a VA decision concerning 
the issue of service connection, disability 
evaluation, or effective date; (4) The veteran 
had not waived retired or retirement pay in order 
to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments 
because the veteran's whereabouts was unknown, 
but the veteran was otherwise entitled to 
continued payments based on a total service-
connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 
U.S.C. 5309.

(c) For purposes of this section, "rated by VA as 
totally disabling" includes total disability 
ratings based on unemployability (Sec. 4.16 of 
this chapter).

In this case, the evidence reflects that a total disability 
rating based on unemployability by reason of the veteran's 
service-connected disabilities was established, effective 
from November 1, 1993.  The veteran died on March [redacted], 
1998, less than six years after a total rating for service-
connected disabilities had been established.  As he was not 
rated by VA as totally disabled for a continuous period of at 
least 10 years immediately preceding his death, there is no 
legal basis to grant DIC benefits under 38 U.S.C.A. § 1318.

With respect to the "entitled to receive" clause in 38 C.F.R. 
§ 3.22(a), the appellant has not specifically raised any 
matters that are delineated in 38 C.F.R. § 3.22(b), and the 
Board has been unable to identify any such.  In particular, 
the appellant has not raised the issue of clear and 
unmistakable error in any final decision by either the RO or 
the Board.  See Marso v. West, No 97-2178 (U.S. Vet. App. Dec 
23, 1999).  Moreover, recovery based upon a hypothetical 
entitlement claim is precluded by law.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22; 65 Fed. Reg. 3388 et seq. 

The Board, in passing, points out that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  See 
Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 38 
C.F.R. § 3.22 was revised after the appellant's claim was 
filed, the law itself has not changed.  As the Secretary's 
interpretive rule makes clear, the law was always that 
hypothetical claims were not permitted to establish 
entitlement to DIC benefits.

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the appellant's claim of entitlement to 
DIC benefits is precluded as a matter of law. Because the 
law, and not the facts, is dispositive of the issue, the 
appellant has failed to state a claim upon which relief may 
be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded. 

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

Given that the appellant's claim for the cause of the 
veteran's death is well grounded, the Board observes that VA 
has a further obligation to assist her in the development of 
evidence to support this claim.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight, 131 F.3d 1483; Epps, 126 F.3d 1464.  Based 
on the current record, the Board concludes that further 
development is warranted in this case.  

The medical opinion rendering the appellant's claim well 
grounded is discussed above.  As noted, a physician at the 
Ohio State University Medical Center stated that the veteran 
had "end stage liver disease secondary to autoimmune 
hepatitis and possible Agent Orange exposure [.]"  This 
opinion, however, does not appear to be based on a review of 
the claims file.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  See also Grover v. 
West, 12 Vet. App. 109, 112 (1999); Jones v. West, 13 Vet. 
App. 129 (1999); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Under these circumstances, the Board finds that 
further medical development is necessary to fairly decide 
this issue on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that an 
appropriate VA physician review the 
record and provide an opinion as to 
whether it was at least as likely as 
not that the veteran's cause of 
death, hepatic failure due to 
recurrent hepatocellular carcinoma, 
was etiologically related to Agent 
Orange exposure in Vietnam.  It is 
essential that the claims file be 
made available to the physician for 
review in connection with the 
opinion.  The report must include the 
rationale for all opinions expressed.

2.  The RO must then review the 
examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND, and, if 
not, the RO should implement 
corrective procedures.

3.  When the development requested 
has been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for the cause 
of the veteran's death.  If the 
benefit sought is not granted, the 
appellant and her representative 
should be furnished a supplemental 
statement of the case, and be 
afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until she is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

